PER CURIAM
John Patrick Mahan ("Appellant") appeals from his convictions, following a jury trial, of one count of incest, in violation of Section 568.020 RSMo., and one count of rape in the second degree, in violation of Section 566.031. On November 27, 2017, the trial court entered judgment and sentenced Appellant to seven years on the count of incest, and a consecutive sentence of 15 years on the count of second-degree rape, for a total of 22 years.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).